DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 12-13 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao).
Regarding claims 1 and 25, Cao teaches a method for wireless communication at a user equipment (UE) (a method for wireless communication at a second network device, i.e. UE/ED, Fig. 12 and paragraphs [65, 77]) and an apparatus for wireless communication at a user equipment (UE) (UE/ED for performing the method, Fig. 12 and paragraphs [65, 77]), comprising: 
a processor (UE/ED includes a processor, paragraph [47] and Fig. 2),
memory coupled with the processor (UE/ED includes a memory coupled to the processor, paragraphs [47, 50] and Fig. 2); and
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory includes instructions which when executed by the processor cause the UE/ED to perform the method, paragraph [50]):
monitor for a set of transport blocks from a base station (receiving a set of blocks from a base station/first network device 302, Fig. 12, step 358 and paragraphs [51, 65, 77], wherein the blocks are transport blocks, paragraph [177]);
transmit one or more negative acknowledgments to the base station indicating that the UE failed to decode one or more transport blocks of the set of transport blocks (transmitting one or more HARQ feedbacks indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, paragraphs [11, 68, 69, 77] and Fig. 12, step 364); and 
receive one or more outer-coded transport blocks (the UE receives one or more outer coded transport blocks, i.e. parity CBs, paragraph [77] and Fig. 12, step 374) each comprising one or more combinations of information within transport blocks of the set of transport blocks based at least in part on transmitting the one or more negative acknowledgments (each outer code transport block, i.e. parity CB, comprises combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156] and abstract).
Regarding claim 6, Cao further teaches wherein transmitting the one or more negative acknowledgments and receiving the one or more outer-coded transport blocks comprises iteratively transmitting one or more negative acknowledgments and receiving one or more outer-coded transport blocks until each of the one or more transport blocks that the UE failed to decode is successfully decoded (iteratively transmitting one or more HARQ feedbacks and receiving one or more outer code transport blocks, i.e. parity CBs, until the all of failed CBs are correctly decoded, paragraph [157] and Fig. 18).
Regarding claim 7, Cao further teaches wherein iteratively transmitting the one or more negative acknowledgments and receiving the one or more outer-coded transport blocks comprises:
 transmitting a first negative acknowledgment to the base station indicating that the UE failed to decode one or more of the set of transport blocks (transmitting a first HARQ feedback indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, paragraphs [11, 68, 69, 77, 157-158] and Fig. 12, step 364, Fig. 18);
receiving a first outer-coded transport block comprising a first combination of information within the transport blocks of the set of transport blocks (the UE receives a first outer code transport block, i.e. parity CBs, paragraphs [77, 157-158] and Fig. 12, step 374, Fig. 18, comprises a first combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156, 157-158] and abstract);
transmitting a second negative acknowledgment to the base station indicating that the UE failed to decode one or more of the set of transport blocks based at least in part on failing to decode the one or more of the set of transport blocks from the first outer-coded transport block (transmitting a second HARQ feedback indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks based at least in part on failing to decode the one or more TBs from the first outer coded TBs, paragraphs [157-158] and Fig. 18); and 
receiving a second outer-coded transport block comprising a second combination of information within the transport blocks of the set of transport blocks (the UE receives a second outer code transport block, i.e. parity CBs, paragraphs [77, 157-158] and Fig. 18, comprises a second combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156, 157-158], Fig. 18 and abstract).
Regarding claim 12, Cao further teaches wherein each of the one or more outer-coded transport blocks comprises a different combination of information within the transport blocks of the set of transport blocks (wherein each of the outer-coded TBs comprises different combination of information within the transport blocks, Fig. 11, 18 and paragraphs [74-76]). 
Regarding claim 13, Cao further teaches wherein the combination of the information within the transport blocks of the set of transport blocks comprises a linear combination (wherein the combination of information within the transport blocks comprises a linear combination, Fig. 11, 18 and paragraphs [74-76]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) as applied to claims above, and further in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini).
Regarding claims 2 and 26, Cao further teaches determining a quantity of the one or more transport blocks that the UE failed to decode (determining a quantity of failed CBs/TBs, paragraphs [14, 77]), wherein transmitting the one or more negative acknowledgments comprises: 
transmitting the one or more negative acknowledgments to the base station (transmitting the one or more HARQ feedbacks indicating the negative acknowledgment to the base station, paragraph [77]). 
However, Cao does not explicitly teach “determining one or more negative acknowledgment resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode” and transmitting the one or more negative acknowledgments “on the one or more negative acknowledgment resources”. 
Kini teach determining a quantity of one or more blocks that the UE failed to decode (determining a quantity of failed CBs, paragraph [209] and Fig. 11), wherein transmitting the one or more negative acknowledgments comprises: 
determining one or more negative acknowledgment resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode (determining to use mini-slot HARQ timing resource or slot-based HARQ timing resource based on the quantity of failed CBs, paragraph [209]); and  
transmitting the one or more negative acknowledgments to the base station on the one or more negative acknowledgment resources (transmitting the one or more HARQ feedbacks using the mini-slot HARQ timing resource or the slot-based HARQ timing resource based on the quantity of failed CBs, paragraph [209]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining one or more negative acknowledgment resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode and transmitting the one or more negative acknowledgments on the one or more negative acknowledgment resources as taught by Kini, with the teachings of determining the quantity of the one or more transport blocks that the UE failed to decode and transmitting the one or more negative acknowledgments as taught by Cao, for a purpose of increase efficiency in transmitting of the negative acknowledgment(s) by using the mino-slot/early timing for a smaller/lesser quantity of failed transport blocks is existed (see Kini, paragraphs [207-208] and Fig. 10, 11).
Regarding claims 3 and 27, Cao further teaches wherein receiving the one or more outer-coded transport blocks comprises receiving a quantity of outer-coded transport blocks equal to the quantity of the one or more transport blocks that the UE failed to decode (the UE receives a quantity of outer-coded transport blocks/encoded parity blocks equal to quantity of the one or more transport blocks that the UE failed to decode, i.e. N quantity, paragraphs [14, 15, 77]). 
Regarding claim 4, Kini further teaches receiving one or more indications of negative acknowledgment resources allocated for transmitting negative acknowledgments to the base station (the UE receives configuration/grant indicating one or more resources for transmitting the HARQ feedbacks, paragraphs [78, 81, 91, 133-134, 210-212]), wherein each negative acknowledgment resource corresponds to a different quantity of transport blocks that the UE failed to decode (each HARQ timing resource corresponds to a different quantity of failed CBs, paragraphs [209-2011]), and wherein transmitting the one or more negative acknowledgments is based at least in part on receiving the one or more indications of negative acknowledgment resources (transmitting the one or more HARQ feedbacks using the mini-slot HARQ timing resource or the slot-based HARQ timing resource based on the quantity of failed CBs, paragraph [209]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving one or more indications of negative acknowledgment resources allocated for transmitting negative acknowledgments to the base station, wherein each negative acknowledgment resource corresponds to a different quantity of transport blocks that the UE failed to decode, and wherein transmitting the one or more negative acknowledgments is based at least in part on receiving the one or more indications of negative acknowledgment resources as taught by Kini, with the teachings of determining the quantity of the one or more transport blocks that the UE failed to decode and transmitting the one or more negative acknowledgments as taught by Cao, for a purpose of increase efficiency in transmitting the negative acknowledgment(s) by using the mino-slot/early timing resource for a smaller/lesser quantity of failed transport blocks is existed (see Kini, paragraphs [207-208] and Fig. 10, 11) and allocated by the base station (see Kini, paragraphs [209-211]).
Regarding claim 5, the combination of Cao and Kini further teaches wherein one or more of the negative acknowledgment resources indicate that a quantity of transport blocks that the UE failed to decode is above a maximum quantity of the outer-coded transport blocks (wherein the slot-based HARQ timing resource indicate that a quantity of failed CBs is above a maximum threshold, see Cao, paragraphs [93, 172], see Kini paragraphs [208-210]), and wherein one or more of the negative acknowledgment resources indicate the quantity of transport blocks that the UE failed to decode (wherein the slot-based HARQ timing resource indicates the quantity of failed CBs, see Cao, paragraph [77], see Kini, paragraphs [208-211]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) as applied to claims above, and further in view of US 2017/0265193 A1 to Wang et al. (hereafter refers as Wang).
Regarding claim 8, Cao does not explicitly teach “receiving at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and receiving downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission”.
Wang teaches receiving at least a subset of the one or more outer-coded transport blocks (receiving data transmission that are encoded using outer coding, paragraphs [87-88, 124]) in a single multicast transmission (in a single multicast transmission, paragraphs [88, 103, 126]), and receiving downlink control information in the single multicast transmission (receiving DCI in the single multicast transmission, paragraphs [46, 92, 115]) indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission (the DCI indicates configuration of single multicast transmission, paragraphs [92, 155], specifying the data transmission is included in the single multicast transmission, paragraphs [10, 14, 113-115]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and receiving downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission as taught by Wang, with the teachings of receiving at least a subset of the one or more outer-coded transport blocks as taught by Cao, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).
Regarding claim 9, Cao does not explicitly teach “receiving each of the one or more outer-coded transport blocks in a respective multicast transmission, the method further comprising: receiving downlink control information in each respective multicast transmission indicating an outer-coded transport block included in the respective multicast transmission”. 
Wang teaches receiving each of the one or more outer-coded transport blocks (receiving data transmission that are encoded using outer coding, paragraphs [87-88, 124]) in a respective multicast transmission (in a multicast transmission directed to the UE, paragraphs [88, 103, 126]), the method further comprising: 
receiving downlink control information in each respective multicast transmission (receiving DCI in the multicast transmission, paragraphs [46, 92, 115]) indicating an outer-coded transport block included in the respective multicast transmission (the DCI indicates configuration of the multicast transmission, paragraphs [92, 155], specifying that the data transmission is included in the single multicast transmission, paragraphs [10, 14, 113-115]).
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and receiving downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission as taught by Wang, with the teachings of receiving at least a subset of the one or more outer-coded transport blocks as taught by Cao, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) as applied to claims above, and further in view of US 2014/0229800 A1 to Eroz et al. (hereafter refers as Eroz).
Regarding claim 10, Cao further teaches applying one or more successfully decoded transport blocks of the set of transport blocks to the one or more outer-coded transport blocks to decode the one or more transport blocks that the UE failed to decode (using one or more successfully decoded TBs to decode one or more outer coded transport blocks/CBS, paragraphs [78, 79, 154, 163, 176]). 
However, Cao does not explicitly teach “determining a coding scheme used to encode the one or more outer-coded transport blocks” and decode the one or more transport blocks that the UE failed to decode “based at least in part on determining the coding scheme”. 
Eroz teaches determining a coding scheme used to encode the one or more outer-coded blocks (determining a coding scheme used to encode the outer-coded blocks, paragraph [84]) and decoding the one or more blocks based at least in part on determining the coding scheme (decoding one or more outer-coded blocks based on the determined coding scheme, paragraph [84]). 
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a coding scheme used to encode the one or more outer-coded blocks and decoding the one or more blocks based at least in part on determining the coding scheme as taught by Eroz, with the teachings of decoding the one or more transport blocks that the UE failed to decode as taught by Cao, for a purpose of increase efficiency in decoding the outer-coded transport blocks by identifying the correct coding scheme applied to the outer-coded transport blocks (see Eroz, paragraph [84]).
Regarding claim 11, Cao further teaches wherein the coding scheme comprises a Reed Solomon coding scheme (reed Solomon coding scheme, paragraphs [163, 169]). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) as applied to claims above, and further in view of US 2020/0191939 A1 to Wu et al. (hereafter refers as Wu) and US 2020/0107015 A1 to Seo et al. (hereafter refers as Seo).
Regarding claim 14, Cao further teaches decoding each outer-coded transport block (decode one or more outer coded transport blocks/CBS, paragraphs [78, 79, 154, 163, 176]). 
However, Cao does not explicitly teach “determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block” and decoding “based at least in part on the determining”.
Wu teaches determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block (determining weight applied to each of the outer-coded blocks, paragraphs [24, 40, 89]); and 
decoding each outer-coded transport block based at least in part on the determining (decoding each out-coded block based on the determined weight, paragraphs [24, 40, 79]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block and decoding each outer-coded transport block based at least in part on the determining as taught by Wu, with the teachings of decoding the one or more transport blocks that the UE failed to decode as taught by Cao, for a purpose of increase diversity for encoding the transport blocks by using weight for outer-coding (see Wu, paragraphs [24, 40, 89]).
However, the combination of Cao and Wu does not explicitly teach wherein the weight applied is “preconfigured” at the UE.
Seo teaches wherein the weight applied by a transmitter/encoder to the information is preconfigured at a receiver/decoder (wherein the weight applied by an encoder is pre-configured at a receiver/decoder, paragraphs [125, 142, 147]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the weight applied by the transmitter to the information is preconfigured at the receiver as taught by Seo, with the teachings of determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block and decoding each outer-coded transport block based at least in part on the determining as taught by combination of Cao and Wu, for a purpose of increase reducing the communication between the base station and the UE by using the pre-configured weight (see Seo, paragraphs [125, 142, 147]).
Regarding claim 15, Cao further teaches decoding each outer-coded transport block (decode one or more outer coded transport blocks/CBS, paragraphs [78, 79, 154, 163, 176]). 
However, Cao does not explicitly teach “a weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks”.
Wu teaches a weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks (determining a weight applied to each of the outer-coded blocks, paragraphs [24, 40, 89]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks as taught by Wu, with the teachings of decoding the one or more transport blocks that the UE failed to decode as taught by Cao, for a purpose of increase diversity for encoding the transport blocks by using weight for outer-coding (see Wu, paragraphs [24, 40, 89]).
However, the combination of Cao and Wu does not explicitly teach “receiving control signaling indicating a weight” and decoding “based at least in part on the receiving”. 
Seo teaches receiving control signaling indicating a weight applied by a transmitter/encoder (receiving a control signaling specifying a weight applied by a transmitter/encoder to an encoded transport blocks, paragraphs [106, 142, 147]) and decoding based at least in part on the receiving (decoding the encoded transport blocks based on the weight received in the control signaling, paragraphs [106, 142, 147]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving control signaling indicating a weight applied by a transmitter/encoder and decoding based at least in part on the receiving as taught by Seo, with the teachings of the weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks as taught by combination of Cao and Wu, for a purpose of allow the base station to apply the weight as needed and notify the UE of applied weight (see Seo, paragraphs [125, 142, 147]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) as applied to claims above, and further in view of US 2021/0378001 A1 to Luo et al. (hereafter refers as Luo).
Regarding claim 16, Cao does not explicitly teach “receiving control signaling indicating a quantity of the set of transport blocks for which the UE is to monitor and indicating one or more negative acknowledgment resources allocated for transmitting the one or more negative acknowledgments”.
Luo teaches receiving control signaling indicating a quantity of the set of transport blocks for which the UE is to monitor (UE receives an DCI indicating a quantity of set of TBS for which the UE is to monitor, paragraphs [130 153, 173]) and indicating one or more negative acknowledgment resources allocated for transmitting the one or more negative acknowledgments (UE also receives information indicating one or more HARQ-ACK resources, paragraphs [119, 169]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving control signaling indicating a quantity of the set of transport blocks for which the UE is to monitor and indicating one or more negative acknowledgment resources allocated for transmitting the one or more negative acknowledgments as taught by Luo, with the teachings of Cao, for a purpose of increase efficiency in monitoring the TBs by specifying the number of TBs for the UE to monitor and the one or more negative acknowledgment resources for transmitting the negative acknowledgement (see Luo, paragraphs [119, 130, 153-154, 169]).

Claims 17, 22-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2017/0265193 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 17 and 28, Cao teaches a method for wireless communication at a base station (a method for wireless communication at a base station/first network device, Fig. 12 and paragraphs [42-44, 65]) and an apparatus for wireless communication at a base station (the base station/first network device for perform the method, Fig. 12 and paragraphs [42-44, 65]), comprising: 
a processor (a processor, paragraph [51] and Fig. 3), 
memory coupled with the processor (a memory 258 coupled to the processor, paragraph [51] and Fig. 3); and
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory includes instructions which when executed by the processor cause the base station/first network device 302 perform the method, paragraph [52]):
cast a set of transport blocks to one or more UEs (transmitting a set of blocks to a UE/ED/second network device, Fig. 12, step 356 and paragraph [77], wherein the blocks are transport blocks, paragraph [177]); 
detect negative acknowledgment feedback on one or more negative acknowledgment resources (the base station receives one or more HARQ feedbacks on one or more HARQ feedback resource, paragraph [11, 68, 69, 77] and Fig. 12), the negative acknowledgement feedback indicating that one or more of the one or more UEs failed to decode one or more transport blocks of the set of transport blocks (indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, paragraphs [11, 68, 69, 77]); and 
cast one or more outer-coded transport blocks (transmitting one or more outer coded transport blocks, i.e. parity CBs, to the UE paragraph [77] and Fig. 12, step 372) each comprising a combination of transport blocks of the set of transport blocks based at least in part on detecting the negative acknowledgment feedback (each outer code transport block, i.e. parity CB, comprises combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156] and abstract).
However, Cao does not explicitly teach the cast is a “multicast” and the resource is a “shared” resource.
Wang teaches a method for wireless communication at a base station (a method for wireless communication at a base station/eNB, Fig.14 and paragraphs [37-38, 115-116]) and an apparatus for wireless communication at a base station (the base station/eNB for perform the method, Fig. 14 and paragraphs [37-38, 115-116]), comprising: 
a processor (a processor, paragraphs [36, 132]), 
memory coupled with the processor (a memory coupled to the processor, paragraphs [36, 132]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory includes instructions which when executed by the processor cause the base station/eNB to perform the method, paragraphs [36, 132]):
multicast a set of transport blocks to one or more UEs (multicast a set of TBs to one or more UEs, paragraphs [60, 61, 88, 91, 103, 116] and Fig. 14); 
detect negative acknowledgment feedback (receives a feedback/NACK from one or more UEs, Fig. 14 and paragraphs [102, 118-121]) on one or more shared negative acknowledgment resources (on one or more shared/unlicensed resources, abstract and paragraphs [5, 9, 39, 40, 41]); and 
multicast (multicast a set of TBs to one or more UEs, paragraphs [60, 61, 88, 91, 103, 116] and Fig. 14) one or more outer-coded transport blocks (the outer coding TBs, paragraphs [87, 88, 124]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of multicasting the set of transport blocks to one or more UEs, detecting negative acknowledgment feedback on one or more shared negative acknowledgment resources, and multicasting one or more outer-coded transport blocks as taught by Wang, with the teachings of Cao, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).
Regarding claim 22, the combination of Cao and Wang further teaches wherein detecting negative acknowledgment feedback on the one or more shared negative acknowledgment resources and multicasting the one or more outer-coded transport blocks comprises iteratively receiving negative acknowledgment feedback on one or more shared negative acknowledgment resources and multicasting one or more outer-coded transport blocks until each transport block in the set of transport blocks is successfully decoded by the one or more UEs (iteratively receiving one or more HARQ feedbacks and transmitting one or more outer code transport blocks, i.e. parity CBs, until the all of failed CBs are correctly decoded, see Cao, paragraph [157] and Fig. 18).
Regarding claim 23, the combination of Cao and Wang further teaches wherein iteratively detecting negative acknowledgment feedback and multicasting the one or more outer-coded transport blocks comprises: 
detecting negative acknowledgment feedback on a first negative acknowledgment resource indicating that one or more UEs failed to decode one or more of the set of transport blocks (detecting a first HARQ feedback on a first negative resource indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, see Cao, paragraphs [11, 68, 69, 77, 157-158] and Fig. 12, 18); 
transmitting a first outer-coded transport block comprising a first combination of information within the transport blocks of the set of transport blocks (transmitting a first outer code transport block, i.e. parity CBs, see Cao, paragraphs [77, 157-158] and Fig. 12, step 374, Fig. 18, comprises a first combination of information within transport blocks/CBs, corresponding to the HARQ feedback, see Cao, paragraphs [75, 77, 80, 156, 157-158] and abstract);
detecting negative acknowledgment feedback on a second negative acknowledgment resource indicating that one or more UEs failed to decode one or more of the set of transport blocks (detecting a second HARQ feedback indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks based at least in part on failing to decode the one or more TBs from the first outer coded TBs, see Cao, paragraphs [157-158] and Fig. 18); and 
transmitting a second outer-coded transport block comprising a second combination of information within the transport blocks of the set of transport blocks (transmitting a second outer code transport block, i.e. parity CBs, see Cao, paragraphs [77, 157-158] and Fig. 18, comprises a second combination of information within transport blocks/CBs, corresponding to the HARQ feedback, see Cao, paragraphs [75, 77, 80, 156, 157-158], Fig. 18 and abstract).
Regarding claim 24, Wang further teaches multicasting at least a subset of the one or more outer-coded transport blocks (transmitting data transmission that are encoded using outer coding, paragraphs [87-88, 124]) in a single multicast transmission (in a single multicast transmission, paragraphs [88, 103, 126]), the method further comprising:
multicasting downlink control information in the single multicast transmission (transmitting DCI in the single multicast transmission, paragraphs [46, 92, 115]) indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission (the DCI indicates configuration of single multicast transmission, paragraphs [92, 155], specifying the data transmission is included in the single multicast transmission, paragraphs [10, 14, 113-115]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of multicasting at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and multicasting downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission as taught by Wang, with the teachings of the at least a subset of the one or more outer-coded transport blocks as taught by Cao, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).

Claims 18-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2017/0265193 A1 to Wang et al. (hereafter refers as Wang) as applied to claims above, and further in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini).
Regarding claims 18 and 29, the combination of Cao and Wang further taches wherein detecting the negative acknowledgment feedback comprises: 
detecting negative acknowledgment feedback on a shared negative acknowledgment resource (receiving the one or more HARQ feedbacks indicating the negative acknowledgment to the base station, see Cao, paragraph [77], see Wang, Fig. 14 and paragraphs [102, 118-121]), the method further comprising: multicasting (multicast a set of TBs to one or more UEs, see Wang, paragraphs [60, 61, 88, 91, 103, 116] and Fig. 14) a quantity of outer-coded transport blocks based at least in part on the detecting (a quantity of outer-coded transport blocks based on the detecting, see Cao, paragraphs [14, 77]). 
However, the combination of Cao and Wang does not explicitly teach negative acknowledgment resource “corresponding to a quantity of the set of transport blocks that the one or more of the one or more UEs failed to decode”.
Kini teach a negative acknowledgment resource corresponding to a quantity of the set of transport blocks that the one or more of the one or more UEs failed to decode (receives negative acknowledgment on a feedback resource corresponding to a quantity of the set of TBs that the one or more of the one or more UEs failed to decode, paragraphs [208-212]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of negative acknowledgment resource corresponding to a quantity of the set of transport blocks that the one or more of the one or more UEs failed to decode as taught by Kini, with the teachings of detecting negative acknowledgment feedback on a shared negative acknowledgment resource as taught by combination of Cao and Wang, for a purpose of increase efficiency in transmission of the negative acknowledgment(s) by using the mino-slot/early timing resource for a smaller/lesser quantity of failed transport blocks is existed (see Kini, paragraphs [207-208] and Fig. 10, 11).
Regarding claims 19 and 30, Cao further teaches wherein the quantity of outer-coded transport blocks multicast by the base station is equal to a quantity of the set of transport blocks that one or more UEs failed to decode or a maximum quantity of the outer-coded transport blocks (wherein the quantity of outer-coded transport blocks/encoded parity blocks is equal to quantity of the one or more transport blocks that the UE failed to decode, i.e. N quantity, paragraphs [14, 15, 77]). 
Regarding claim 20, Kini further taches transmitting one or more indications of negative acknowledgment resources allocated for the one or more UEs to transmit negative acknowledgments to the base station (transmitting configuration/grant indicating one or more resources for transmitting the HARQ feedbacks, paragraphs [78, 81, 91, 133-134, 210-212]), wherein each negative acknowledgment resource corresponds to a different quantity of transport blocks that one or more UEs failed to decode (each HARQ timing resource corresponds to a different quantity of failed CBs, paragraphs [209-2011]), wherein detecting negative acknowledgment feedbacks based at least in part on transmitting the one or more indications of negative acknowledgment resources (detecting the one or more HARQ feedbacks using the mini-slot HARQ timing resource or the slot-based HARQ timing resource based on the quantity of failed CBs, paragraph [209]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting one or more indications of negative acknowledgment resources allocated for the one or more UEs to transmit negative acknowledgments to the base station, wherein each negative acknowledgment resource corresponds to a different quantity of transport blocks that one or more UEs failed to decode, wherein detecting negative acknowledgment feedbacks based at least in part on transmitting the one or more indications of negative acknowledgment resources as taught by Kini, with the teachings of determining the quantity of the one or more transport blocks that the UE failed to decode and transmitting the one or more negative acknowledgments as taught by combination of Cao and Wang, for a purpose of increase efficiency in transmitting the negative acknowledgment(s) by using the mino-slot/early timing resource for a smaller/lesser quantity of failed transport blocks is existed (see Kini, paragraphs [207-208] and Fig. 10, 11) which is allocated by the base station (see Kini, paragraphs [209-211]).
Regarding claim 21, the combination of Cao, Wang and Kini further teaches wherein one or more of the negative acknowledgment resources indicate that a quantity of transport blocks that one or more UEs failed to decode is above a maximum quantity of outer-coded transport blocks (wherein the slot-based HARQ timing resource indicate that a quantity of failed CBs is above a maximum threshold, see Cao, paragraphs [93, 172], see Kini paragraphs [208-210]), and wherein one or more of the negative acknowledgment resources indicate the quantity of transport blocks that one or more UEs failed to decode  (wherein the slot-based HARQ timing resource indicates the quantity of failed CBs, see Cao, paragraph [77], see Kini, paragraphs [208-211]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0159660 A1 discloses transmitting the encoded CBs to the UEs receiving nack from the UE, and further transmitting encoded CBs with single outer coding (see Fig. 4).
US 20060224760 A1 discloses pre-configured weights for encoding (see paragraphs [51, 60]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 27, 2022